Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 1/8/20. Claims 11, 20-24, and 92-103 are pending and under examination.

Notice
	Claim 92 is the independent claim. Claims must depend on a previous claim, which is not the case for claims, e.g., 11, which depends on claim 92. MPEP §608.01(n)(F) states that, in such case where the dependency is clear—as it is here—no objection to form will be made; the claims will be renumbered appropriately upon allowance. See also MPEP §608.01(n)(IV).

Information Disclosure Statement
The information disclosure statement filed 2/8/21 which has been struck through fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to provide a column for the examiner’s initials next to each document (37 CFR 1.98(1)(ii)).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 20-24, and 92-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffy (US 20100075407; cited on page 9 of IDS 1/13/20) in view of Quanterix 2010 IQT Technology Focus Day (hereinafter Quanterix 2010a; cited on IDS 1/13/20 p. 16).

Regarding claim 92, Duffy teaches:
Obtaining a volume of body fluid comprising blood, plasma, or serum: fluid samples may come from human blood, serum, or plasma; paragraph 144.
Diluting the volume of body fluid: the dynamic range of the assay may be increased by diluting the sample; paragraphs 213 and 222.
Quantifying through the use of an analytical protein concentration measurement assay a concentration of protein in the volume of body fluid to produce the body fluid sample: the whole of Duffy is directed to the use of such an assay to measure the protein; see, e.g., the claims such as claims 1, 8, 64, 82, and 111.
Where the limit of detection of the assay is less than about 0.2 pg/mL: Duffy does not explicitly state the limit of detection. However, the steps in the method of Duffy meet all the criteria for the instantly claimed steps and Duffy characterizes the assay as “Ultra-Sensitive” (title). Thus, absent evidence to the contrary, the method of Duffy meets the limit of quantification requirements.
Duffy does not teach the protein being detected is tau. While occurring solely in the preamble, the claim is clearly limited to a sample obtained from a patient recovering from a brain injury, and Duffy does not teach such a patient.
Nevertheless, one of ordinary skill in the art at the time of the invention would have found it obvious that the method of Duffy could be used to detect less than about 5 pg/mL in a blood/serum/plasma sample of a patient recovering from brain injury. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (i.e., Duffy’s ultra-sensitive assay for measuring proteins in blood), and a person of ordinary skill would recognize that it would improve similar methods (i.e., measuring specifically tau protein in those recovering from brain injury) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).	

Regarding claims 11, 21, 22, 23, and 24, the nature of the brain injury would not affect the sensitivity of the assay nor its ability to detect tau in the blood. In the same way, it would have been a predictable variation of the disclosure to measure tau in any sample suspected of containing tau, particularly as Quanterix 2010a teaches there is theoretically no limit on the detection sensitivity (p.10) and that practically levels of attamolar concentrations have been detected (p.11). Quanterix 2010a teaches the assay detects tau in blood of healthy controls (p.22) and thus one of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success when using the method to measure tau in any subject irrespective of that subject's health/disease, including those suffering a hypoxic event, cardiac arrest, stroke, etc, as one could predictably produce a body fluid sample and detect tau.
Regarding claim 20, the steps are the same and therefore the limits of detection are the same. Further, Quanterix 2010a teaches a practical LOD in the attamolar range (p.11) and no theoretical floor to the LOD (p.10); this meets the limitations and makes obvious a limit of detection less than about 0.02 pg/mL.
Regarding claim 93:
Exposing a plurality of capture objects that each include a binding surface having affinity for tau protein molecules to the volume of body fluid: Duffy teaches the analyte is detected by exposing a plurality of capture objects (components) to a sample (fluid sample; see above) such that the two associate (bind); see paragraph 7. Duffy also teaches where these capture components comprise a binding surface for the analyte (paragraph 94). Quanterix 2010a teaches the same method (see above) where the capture object contains an antibody (binding surface) for the analyte (p.13) and wherein the analyte is tau (see above). Thus, it would have been a predictable variation of Duffy to select specifically a tau binding surface when set to measure tau.
Immobilizing at least a portion of the tau protein molecules with respect to the plurality of capture objects such that at least some of the capture objects associate with at least one tau protein molecule and a statistically significant fraction of the capture objects do not associate with any tau protein molecules: this is how the assays of both Duffy and Quanterix 2010a function. See for example Quanterix 2010a p.5, 9, and 13 and Duffy paragraphs 185 and 199.
Determining a proportion of the plurality of capture objects that associated with a tau protein molecule in step ii: as above, this is how the assays of both Duffy and Quanterix 2010a function. See Quanterix 2010a p.5, 9, and 13 and Duffy paragraphs 185, and 197-198.
Determining a measure of tau protein molecule concentration in the volume of body fluid based at least in part on the proportion determined in step iii: both Duffy and Quanterix 2010a teach using the method to determine the concentration (a measure) of the protein while Quanterix 2010a makes obvious that this protein is tau. See also Duffy paragraph 197-198 and Quanterix 2010a p.22.

Regarding claim 94, Quanterix 2010a teaches the capture object is a bead (p.13) as does Duffy (paragraphs 226, 257, 258, 264, and claim 9).
Regarding claim 95, these limitations are taught by both documents. For example, Quanterix 2010a p.5 showing a plurality of wells (spatially segregated in a plurality of locations) where each well contains 
Regarding claim 96, Quanterix 2010a teaches the locations are reaction vessels (p.5) as does Duffy (e.g., paragraph 197).
Regarding claim 97, Quanterix 2010a teaches measurement of total tau in a human blood sample and thus necessarily includes measurement of the recited isoforms of tau. Further, as above, Duffy teaches the method is broadly applicable to any analyte of interest and Quanterix 2010a teaches tau, making it obvious to one of ordinary skill in the art that the method could be used to detect known isoforms of tau. Finally, a generic disclosure (“measure tau” as taught by Quanterix 2010a) can still anticipate (and thus make obvious) a species within that genus (the tau isoforms) where a person of the art could immediately envisage the species of that genus. The instant claim includes well-known isoforms of tau which could be immediately envisaged by the skilled artisan and therefore detecting these isoforms would have been obvious. Selection of a specific tau isoform to include would have been a predictable variation of the disclosure of Quanterix 2010a given the robust nature of the technology to accurately measure tau and a variety of other proteins with such sensitivity. 
Regarding claim 98, as above, Quanterix 2010a teaches measuring total tau, which will necessarily include “at least a portion of the tau protein molecules are phosphorylated”.
Regarding claims 99-101, it would have been obvious to use blood, plasma, or serum samples as discussed above.
Regarding claim 102, a blood/plasma/serum sample does not contain CSF.
	Therefore, claims 11, 20-24, and 92-102 would have been obvious.

Claims 11, 20-24, and 92-103 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffy (US 20100075407; cited on page 9 of IDS 1/13/20) in view of Quanterix 2010 IQT Technology Focus Day (hereinafter Quanterix 2010a; cited on IDS 1/13/20 p. 16) and further in view of Wunderlich (cited on p. 28 of IDS 1/13/20).
Claims 11, 20-24, and 92-102 would have been obvious as above.

Regarding claim 98, measuring total tau includes measuring at least one phosphorylated tau molecule (“a portion”) as discussed above. However, Wunderlich also makes this explicit, using antibodies which measure total tau which is defined as “normal tau and phosphorylated tau” (p.559 C1).
 Regarding claims 11 and 22-23, Wunderlich teaches tau serum levels in a patient who has suffered (and is thus recovering from) acute ischemic stroke (table 1), which is a hypoxic event.
Regarding claim 24, Wunderlich teaches performing thrombolysis on the patients with ischemic stroke (p.560 C1; table 1). Thus, Wunderlich clearly includes thrombolic stroke (where the hypoxic event is caused by a thrombosis). Further, thrombosis causing such hypoxic events is well known and one of ordinary skill in the art at the time of the invention would have had a reasonable expectation that the findings of Wunderlich could be predictably applied to such subject, particularly as Wunderlich notes that thrombolysis did not significantly lower tau values.
Therefore, claims 11, 20-24, and 92-103 would have been obvious.

Claims 11, 20-24, and 92-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffy (US 20100075407; cited on page 9 of IDS 1/13/20) in view of Quanterix 2010 IQT Technology Focus Day (hereinafter Quanterix 2010a; cited on IDS 1/13/20 p. 16) in further in view of Mortberg (cited on p. 22 of IDS 1/13/20).
Claims 11, 20-24, and 92-102 would have been obvious as above.
Regarding claim 21, Mortberg teaches measuring tau in plasma after cardiac arrest at 2, 6, 12,

24, 48, and 96 hours (p.28; figure 18), detecting significant levels after 48 hours. Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to utilize the method of Duffy/Quanterix 2010a with a reasonable expectation of success. One of ordinary skill in the art would have had a reasonable expectation of detecting tau in blood where any tau existed for the reasons above, and Mortberg confirms there is tau to be detected after a cardiac arrest. While the 48/96 hour samples had more than the instantly claimed 5 pg/ml, it is noted that the tau present in the blood of these cardic arrest patients was clearly below the limit of detection for the method of Mortberg, a problem which is solved by Duffy/Quanterix 2010a. Mortberg teaches the limit of detection is ~30 ng/L (30 pg/mL; p.28). Further evidence that the method of Mortberg alone simply did not detect tau in samples containing less than about 5 pg/mL is that no tau was detected by the method of Mortberg until 24-48 hours after cardiac arrest, when one of ordinary skill in the art was well aware that tau existed in such samples, given the teachings of e.g., Quanterix 2010a that tau exists in blood samples of “disease-free” controls. Thus, taking the documents in combination, one of ordinary skill in the art would have found it obvious to use the superior detection limits in a method such as Duffy/Quanterix 2010a to measure tau at less than ~5 pg/mL is a subject recovering from cardiac arrest, producing a sample as instantly claimed with a reasonable expectation of success.
	Regarding claim 11, cardiac arrest is a hypoxic event.
Regarding claim 23, cardiac arrest is an ischemic event.
Therefore, claims 11, 20-24, and 92-102 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11, 20-24, and 92-103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 24-30, 100-102, 104, 107-114, 132-133, and 135 of copending Application No. 14111331 (reference application) in view of Quanterix 2010a. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document is directed to the same assay (e.g., claim 109, detection limit less than 0.2 pg/mL; plurality of samples within 24 hours of a hypoxic brain injury, claim 133). The difference is in the reference application being drawn to detecting beta amyloid rather than tau. However, Quanterix 2010a makes clear that the method is applicable to detecting tau.
11, 20-24, and 92-103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10393759. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference method detects tau in the same samples in the same way, differing only in that the reference claims then utilize this gathered data. Thus, the reference claims anticipate the instant method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649